Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/733,621 filed on January 3, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on January 8, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on September 10, 2020.  Applicant also filed for extension of time under the provisions of 37 CFR 1.136(a) to extend the period of time for reply and paid the fee for one month extension pursuant to 37 CFR 1.17(a)(1).
Claims 26-50 are currently pending and have been fully examined.

Response to Arguments
Applicant's arguments/remarks filed on January 8, 2021 have been fully considered.
On p. 12 of the applicant's arguments/remarks, with respect to rejection of independent claim 26 under 35 U.S.C. 102(a)(1) as being anticipated by Bose et al, US 2015/0318015 A1, applicant argues that:
Bose fails to disclose:
"reconstruct a representation of the anomalous event based on the plurality of sets of sensor data." 

Firstly, an “anomalous event” is broadly defined by applicant as simply as “an interesting event” – see par. 421 of specification published as US 2020/0357276 A1 (hereinafter “PGPUB”).
Bose’s invention is directed to a system that enables “creating ... concise event videos” from “sensors” along with associated tags to “represent activity types” (see abstract). Bose further discloses that “activities” are not excluded to video events but include motion data “associated with temperature, humidity, wind, elevation, light, sound, heart rate, or any combination thereof” (see par. 27). It should be clear that such data are collected by a plurality of sensors shown in FIG. 1 and further explained in par. 176. Therefore, Bose discloses all the elements of the above limitation of claim 26 contrary to applicant’s alleged claim.
On p. 13 of applicant’s arguments with respect to rejection on dependent claims 31, 41 and 48, applicant alleges that Bose fails to disclose:
“identify, based on the first set of sensor data, the plurality of edge devices within the proximity of the anomalous event.”
The examiner respectfully disagrees.
FIG. 3 and par. 82 of the PGPUB defines an “edge device” as a sort of gateway that provides a connection between one or more sensors and the cloud or internet.
In FIG. 1 of Bose, vehicle 104 and network interface 170, with are the examples of such “edge devices” wherein the former has wireless connection capability and gateway 170 has wired connection capability as shown in FIG. 1. Based on proximity of vehicle 104 or network 170 to a sensor that collects data, one or the other edge device is chosen. 
On p. 13 of applicant’s arguments with respect to rejection on dependent claims 33, 43 and 50, applicant alleges that Bose fails to disclose:
“generate, based on the multimodal sensor data, a multidimensional representation of the anomalous event from the plurality of perspectives.”
The examiner respectfully disagrees.
As shown in FIG. 1, camera 105 and mobile devices shown in the figure and “other sensors” 107 are located at different locations with respect to the scene and are capable of collecting multidimensional images (i.e., images captured from different viewpoints). In addition, sensors shown in FIG. 1 are not limited to collect image data but are capable of collecting other data such as temperature, humidity, wind, etc. as noted in the above.
The examiner maintains his rejection of claims 26-50 under 35 U.S.C. 102(a)(1).
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose et al, US 2015/0318015 A1 (hereinafter “Bose”).

With respect to claim 27, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 26. Furthermore, Bose discloses wherein the processing circuitry to determine that the anomalous event occurred is further to: receive, via the communication circuitry, an indication that the anomalous event occurred from a first edge device within the proximity of the anomalous event [par. 48].
With respect to claim 28, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 26. Furthermore, Bose discloses wherein the processing circuitry to determine that the anomalous event occurred is further to: obtain a first set of sensor data captured within the proximity of the anomalous event [par. 48]; and detect the anomalous event based on an analysis of the first set of sensor data [par. 48 – ref. to “event of interest”].
With respect to claim 29, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 28. Furthermore, Bose discloses wherein the processing circuitry to obtain the first set of sensor data captured within the proximity of the anomalous event is further to: receive, via the communication circuitry, the first set of sensor data from a first edge device, wherein the first set of sensor data is captured within the proximity of the anomalous event by the first edge device [par. 49].
With respect to claim 30, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 28. Furthermore, Bose discloses wherein: the computing device further comprises one or more sensors [FIG. 1, par. 173, devices 101, 102, 102a, 102b or 103] to capture the first set of sensor data within the proximity of the 
With respect to claim 31, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 28. Furthermore, Bose discloses wherein the processing circuitry to send, via the communication circuitry, the request for sensor data captured within the proximity of the anomalous event is further to: identify, based on the first set of sensor data, the plurality of edge devices within the proximity of the anomalous event [par. 48: “In one or more embodiments, the computer may to request at least one image or video that contains the event from at least one camera proximal to the event”]; and send, via the communication circuitry, the request for sensor data to the plurality of edge devices within the proximity of the anomalous event [par. 48: “In one or more embodiments, the computer may broadcast a request for camera locations proximal to the event or oriented to view the event, and optionally display the available cameras, or videos therefrom”].
With respect to claim 32, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 26. Furthermore, Bose discloses wherein the processing circuitry to send, via the communication circuitry, the request for sensor data captured within the proximity of the anomalous event is further to: broadcast the request for sensor data over an information-centric network [par. 48: “the computer may [[to]] request at least one image or video that contains the event from at least one camera proximal to the event], wherein the request for sensor data is to indicate a plurality of attributes associated with the anomalous event [par. 48: “proximity of the camera to the 
With respect to claim 33, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 26. Furthermore, Bose discloses wherein the plurality of sets of sensor data comprise multimodal sensor data captured by a plurality of types of sensors from a plurality of perspectives [par. 21: Embodiments of the invention relate to a multi-sensor event detection system that enables intelligent analysis of event data from a variety of sensors and/or non-sensor data, for example blog, chat, or social media postings to generate an event, and publish the event and/or generate event videos”]; and the processing circuitry to reconstruct the representation of the anomalous event based on the plurality of sets of sensor data [par. 21: “Analysis of events stored in the database identifies trends, correlations, models, and patterns in event data” and provides “intelligent selection of multiple videos from multiple cameras covering an event at a given time”] is further to: generate, based on the multimodal sensor data, a multidimensional representation of the anomalous event from the plurality of perspectives [par. 21: “At least one embodiment provides intelligent recognition of events within motion data including but not limited to motion capture data obtained from portable wireless motion capture elements such as visual markers and sensors, radio frequency identification tags and mobile device computer systems, or calculated based on analyzed movement associated with the same user, or compared 
With respect to claim 34, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 26. Furthermore, Bose discloses the processing circuitry is further to: receive, via the communication circuitry, a request for information associated with the anomalous event [par. 48: “the computer may to request at least one image or video that contains the event from at least one camera proximal to the event”]; and send, via the communication circuitry and based on the request for information associated with the anomalous event, at least one of: the reconstructed representation of the anomalous event [“the computer may broadcast a request for camera locations proximal  to the event or oriented to view the event, and optionally display the available cameras, or videos therefrom for the time duration around the event of interest”]; or the plurality of sets of sensor data.
With respect to claim 35, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 26. Furthermore, Bose discloses wherein: the anomalous event is associated with an automobile accident [par. 115]; and the computing device is associated with: a vehicle within the proximity of the automobile accident [par. 292]; or roadside infrastructure within the proximity of the automobile accident [par. 292: “components in the helmet 2801 are connected for example by local busses or by a personal area wireless network (or both)”].

With respect to claim 37, Bose discloses most of the limitations of the claim as noted in the above rejection of claim 26. Furthermore, Bose discloses wherein the proximity of the anomalous event comprises a geographical proximity and a temporal proximity [par. 48 – ref. to location proximity and “one or more times at which the event has occurred”].
With respect to claims 38-46, the claims are drawn to non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 26, 28-29 and 31-36, respectively. Therefore, claims 38-46 are rejected for the same reasons of anticipation as noted in the above rejection of claims 26, 28-29 and 31-36, respectively.
With respect to claims 47-50, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 26, combination of claims 28, 30 and 31, and 32-33, respectively. Note that claim 48 recites limitations that are commensurate in scope with limitations recited in claims 28, 30 and 31, in combination. Therefore, claims 47-50 are rejected for the same reasons of anticipation as noted in the above rejection of claims 26, combination of claims 28, 30 and 31, and 32-33, respectively.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Babu, US 2017/0063606 A1, discloses event notification and application.
Bentley et al., US 2015/0324636 A1, discloses integrated sensor and video motion analysis.
Cohen et al., US 2017/0345256 A1, discloses electronic wagering system.
Bose et al., US 2016/0292881 A1, discloses event analysis and tagging system.
Kaps et al., US 2017/ A1, discloses event detection, confirmation and publication system that integrates sensor data and social media.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485